Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered December 23, 1996, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a term of 9 months, unanimously affirmed.
Since defendant acquiesced in the court’s ruling, his claims that he was entitled to a Mapp hearing on the issue of whether State action was involved in his seizure by a private security guard and that the court’s summary denial of such a hearing violated the law of the case doctrine in that a hearing had been granted by a prior Justice, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that exceptional circumstances in the form of new information warranted reconsideration of the previous order (see, People v Delgado, 225 AD2d 478, 479, lv denied 88 NY2d 983) and that defendant, who did not challenge the People’s explanation of the security guard’s private status, made no factual allegations to warrant a hearing on the issue of State action (see, People v Valentino, 254 AD2d 185, 186, lv denied 92 NY2d 1054). Concur — Williams, J. P., Mazzarelli, Lerner, Rubin and Buckley, JJ.